7[1j,(PAr
                                                                                          07/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANp                           ED Case Number: PR 06-0422


                                       PR 06-0422
                                                                             JUL 2 0 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
 IN RE COLTON COFFEE,AFTON JESSOP,                                          State of Montana
 JOHN MILLER,DEANNA ROTHWELL,                                       ORDER
 SHANE ST. ONGE,and MADELINE M.CLARKE


       Colton Coffee, Afton Jessop, John Miller, Deanna Rothwell, and Shane St. Onge
(Joint Petitioners) have petitioned for leave to sit for the Montana Bar Examination
scheduled for next week, July 27-28, 2021, which would require a rule waiver. Madeline
M. Clarke has individually petitioned for the same relief, and we consider the petitions
together herein.
       Joint Petitioners are 2021 graduates ofthe Alexander Blewett III School of Law at
the University of Montana. They timely submitted bar exam application materials to the
National Conference of Bar Examiners (NCBE) and the State Bar of Montana by the
March 15, 2021, deadline. However, they failed to submit the requisite,authorization and
release form to NCBE in the manner instructed on the application checklist; that is,
according to the Petition,four ofthe Joint Petitioners mailed a hard copy ofthe form instead
of emailing it, while one of the Joint Petitioners emailed her form to an incorrect email
address. The Joint Petitioners heard nothing further about the status of their NCBE
applications until June 3, 2021, when each received an email from NCBE explaining that
their forms had not been properly submitted, and requesting resubmission. There is no
indication in the NCBE communications, attached to the Petition, of the reason for the
timing of this notification, other than the time necessary for processing of applications.
While each of the Joint Petitioners promptly resubmitted a proper release form to NCBE,
the delay resulted in NCBE's inability to complete the Character and Fitness review in time
for them to take the July 2021 bar exam. Rule 102B of the Board of Bar Examiner Rules
provides,"An applicant may not sit for the Montana Uniform Bar Exarnination unless the
applicant has been duly certified or conditionally certified by the Cornmission on Character
and Fitness." On July 13,2021,the Joint Petitioners received notice from the Montana-Bar
Admissions Administrator that certification to sit for the bar exam was denied by the
Commission on Character and Fitness due to NCBE's advisory that the delay in form
submission by the Joint Petitioners made it "impossible for [NCBE] to complete the
investigation." The Petition states that requiring the Joint Petitioners "to wait until
February 2022 will impair Petitioners' job prospects and cause significant mental,
emotional, and financial strain."
       Madeline M. Clarke's petition does not state what law school she attended, but
explains she also submitted her bar examination application materials in March, and'
likewise sent her NCBE release forrn to the incorrect email address. She received notice
of this error in June 2021 and, as a result, her Character and Fitness review will not be
completed in time to sit for the July 2021 bar exam. Clarke is scheduled to begin
employment in Montana on August 30. All of the Petitioners request permission to take
the July bar exam pending completion .of their Character and Fitness reviews, allowing
them to proceed to bar admission upon successful passage of both, and requiring waiver of
Rule 102.
       We recognize the issue here arose because, by the time the Petitioners learned about
their errors in submitting the requisite forms, insufficient time apparently remained to
complete the Character and Fitness review necessary to sit for the July exam, and,
therefore, we conclude there is good cause for the relief requested. We caution that it
would not be prudent, and is not our intent, to create a "safety ner for applicants who fail
to timely satisfy exam application requirements, and that this order should serve as fair
notice about the requisite care to be given to the application process. Therefore,
       IT IS HEREBY ORDERED that the Petitions of Joint Petitioners and Madeline
M. Clark for waiver of Rule 102, Board of Bar Examiner Rules, prohibiting an applicant
from sitting for the Moffiana Bar Examination unless "duly certifier by the Commission
of Character and Fitness, for purpose of sitting for the July 2021 administration of the
examination, are GRANTED. Petitioners may sit for the July 2021 examination pending
completion oftheir Characiter and Fitness certifications.

                                             2
     Copies of this order shall be provided to the Petitioners and to the State Bar of
Montana.
     DA FED this        day of July, 2021.



                                                      Chief Justice




                                                /Lc 2-7(4--Gt,




                                                        AI AIL__
                                                           Justices